1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANGEL RODRIGUEZ,                                )   Case No. 1:19-cv-00001-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                       )   FOR LEAVE TO DEPOSE CORRECTIONAL
                                                         OFFICER RAMOS BY WRITTEN QUESTIONS
14                                                   )
     UNITED STATES OF AMERICA,
                                                     )   [ECF No. 27]
15                  Defendant.                       )
                                                     )
16                                                   )

17          Plaintiff Angel Rodriguez is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2674.

19          Currently before the Court is Plaintiff’s motion to depose correctional officer Ramos by

20   written questions pursuant to Federal Rule of Civil Procedure 31, filed December 19, 2019. Defendant

21   filed an opposition on January 8, 2020, and Plaintiff did not file a reply. Local Rule 230(l).

22                                                       I.

23                                                DISCUSSION

24          A deposition by written questions must be conducted in compliance with Rule 31 of the

25   Federal Rule of Civil Procedure. Depositions by written questions entail more than mailing questions

26   to the deponents and awaiting their written responses. Fed. R. Civ. P. 31. Pursuant to Federal Rule of
27   Civil Procedure 31:

28

                                                         1
1             The deposition upon written questions basically would work as follows: The prisoner would
              send out a notice of deposition that identifies (a) the deponent (i.e., the witness), (b), the officer
2             taking the deposition, (c) a list of the exact questions to be asked of the witness, and (d) the
              date and time for the deposition to occur. The defendant would have time to send to the
3
              prisoner written cross-examination questions for the witness, the prisoner would then have to
4             send to defendant written re-direct questions for the witness, and the defendant would have
              time to send to the prisoner written re-cross-examination questions for the witness[.]
5
     Harrell v. Jail, No. 2:14-cv-1690 TLN CKD P, 2015 WL 8539037, at1-2 (E.D. Cal. Dec. 11, 2015)
6
     (quoting Brady v. Fishback, No. 1:06-cv-0136 ALA (P), 2008 WL 1925242, at *1-2 (E.D. Cal. Apr.
7
     30, 2008)). Plaintiff’s in forma pauperis status does not entitle him to a waiver of any costs associated
8
     with this form of deposition; rather, Plaintiff must pay the necessary deposition officer fee, court
9
     reporter fee, and costs for a transcript. Brady v. Fishback, 2008 WL 1925242, at *2.
10
              Plaintiff seeks to take a Rule 31 deposition by written questions of correctional officer Ramos
11
     because the United States “objected due to the fact Ramos was not a party” in its responses to
12
     interrogatories and requests for admission.1 (ECF No. 27.) However, Plaintiff has not sought to a
13
     further response to the interrogatories and/or requests for admission by way of a Rule 37 motion to
14
     compel. Fed. R. Civ. P. 37. Furthermore, Plaintiff has failed to comply with the requirements set
15
     forth in Rule 31, and his request for the deposition of officer Ramos by written question must be
16
     denied, without prejudice. Plaintiff has not indicated that he has paid the necessary deposition officer
17
     fee, court reporter, or provided a list of the exact questions to be asked of the witness. Accordingly,
18
     Plaintiff’s motion for leave to depose officer Ramos by written questions is denied.
19
20
     IT IS SO ORDERED.
21
22   Dated:      January 21, 2020
                                                                UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27   1
       The United States submits that it also responded to each request for admission with an admission or denial. The United
     States also produced documents in response to his request for production, which is uncontested. The United States further
28   submits that the documents produced substantively addressed the entire discovery, including interrogatories.

                                                                 2
